Exhibit 10.29

 

Ingredion Incorporated

Executive Severance Agreement

 

Agreement, made this 30th day of September, 2015, by and between Ingredion
Incorporated, a Delaware corporation (the “Company”), and Martin Sonntag (the
“Executive”).

 

WHEREAS, the Executive is a key employee of the Company or a subsidiary of the
Company as defined in Section 1.1(b) hereof (“Subsidiary”), and

 

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and recognizes that the
possibility of a change in control raises uncertainty and questions among key
employees and may result in the departure or distraction of such key employees
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company or a Subsidiary; and

 

WHEREAS, the Executive is willing to continue to serve the Company and its
Subsidiaries taking into account the provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

Article 1.  Change in Control

 

1.1                         Benefits shall be provided under Article 3 hereof
only in the event there shall have occurred a “Change in Control”, as such term
is defined below, and the Executive’s employment by the Company and its
Subsidiaries shall thereafter have terminated in accordance with Article 2 below
within the period beginning on the date of the “Change in Control” and ending on
the second anniversary of the date of the “Change in Control” (the “Protection
Period”). If any Protection Period terminates without the Executive’s employment
having terminated, any subsequent “Change in Control” shall give rise to a new
Protection Period. No benefits shall be paid under Article 3 of this Agreement
if the Executive’s employment terminates outside of a Protection Period.

 

(a) “Change in Control” shall mean:

 

(1)              The acquisition by any individual, entity or group (a
“Person”), including any “person” within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of 20% or more of either (i) the then outstanding shares
of common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(B) any acquisition by the Company, (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 1.1(a); provided further, that for purposes of
clause (B), if any Person (other than the Company or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 20% or more of
the Outstanding Common Stock or 20% or more of the Outstanding Voting Securities
by reason of an acquisition by the Company, and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities
and such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

 

(2)              Individuals who, as of the beginning of any consecutive
two-year period constitute the Board of Directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided that
any individual who subsequently becomes a director of the Company and whose
election, or nomination for election by the Company’s stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or

 

2

--------------------------------------------------------------------------------


 

threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

 

(3)              The consummation of a reorganization, merger or consolidation
of the Company or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii)  no Person (other than: the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 15% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)              The consummation of a plan of complete liquidation or
dissolution of the Company.

 

(b)                           For purposes of this Agreement, the term
“Subsidiary” shall mean any corporation in which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock.

 

Article 2.  Termination Following Change in Control

 

2.1                         The Executive shall be entitled to the benefits
provided in Article 3 hereof upon any termination of his employment with the
Company and its Subsidiaries within a Protection Period, except a termination of
employment because of his death, because of a “Disability,” by the Company for
“Cause,” or by the Executive other than for “Good Reason.”

 

(a)                           Disability.  The Executive’s employment shall be
deemed to have terminated because of a “Disability” on the date on which the
Executive becomes eligible to receive long-term disability benefits under the
Company’s Master Welfare and Cafeteria Plan (the “Cafeteria Plan”), or a similar
long-term disability plan of a Subsidiary, or a successor to

 

3

--------------------------------------------------------------------------------


 

the Cafeteria Plan or to any such similar plan which is applicable to the
Executive. If the Executive is not covered for long-term disability benefits by
the Cafeteria Plan or a similar or successor long-term disability plan, the
Executive shall be deemed to have terminated because of a “Disability” on the
date on which he would have become eligible to receive long-term disability
benefits if he were covered for long-term disability benefits by the Cafeteria
Plan.

 

(b)                           Cause.  Termination of the Executive’s employment
by the Company or a Subsidiary for “Cause” shall mean termination by reason of
(A) the Executive’s willful engagement in conduct which involves dishonesty or
moral turpitude which either (1) results in substantial personal enrichment of
the Executive at the expense of the Company or any of its Subsidiaries, or
(2) is demonstrably and materially injurious to the financial condition or
reputation of the Company or any of its Subsidiaries, (B) the Executive’s
willful violation of the provisions of the confidentiality or non-competition
agreement entered into between the Company or any of its Subsidiaries and the
Executive or (C) the commission by the Executive of a felony. An act or omission
shall be deemed “willful” only if done, or omitted to be done, in bad faith and
without reasonable belief that it was in the best interest of the Company and
its Subsidiaries.

 

(c)                            Without Cause.  The Company or a Subsidiary may
terminate the employment of the Executive without Cause during a Protection
Period only by giving the Executive written notice of termination to that
effect. In that event, the Executive’s employment shall terminate on the last
day of the month in which such notice is given (or such later date as may be
specified in such notice).

 

(d)                           Good Reason.  Termination of employment by the
Executive for “Good Reason” shall mean termination within a Protection Period:

 

(i)                  If there has occurred a material reduction by the Company
or a Subsidiary in the Executive’s base salary in effect immediately before the
beginning of the Protection Period or as increased from time to time thereafter;

 

(ii)               If the Company or a Subsidiary, without the Executive’s
written consent, has required the Executive to be relocated anywhere in excess
of thirty-five (35) miles from his office location immediately before the
beginning of the Protection Period, except for required travel on the business
of the Company or a Subsidiary to an extent substantially consistent with the
Executive’s business travel obligations immediately before the beginning of the
Protection Period;

 

(iii)            If there has occurred a failure by the Company or a Subsidiary
to maintain plans providing benefits substantially the same as those provided by
any benefit or compensation plan, retirement or pension plan, stock option plan,
life insurance plan, health and accident plan or disability plan in which the
Executive is participating immediately before the beginning of the Protection
Period, or if the Company or a Subsidiary has taken any action which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive immediately before the
beginning of the Protection Period, or if the

 

4

--------------------------------------------------------------------------------


 

Company or a Subsidiary has failed to provide the Executive with the number of
paid vacation days to which he would be entitled in accordance with the
applicable vacation policy of the Company or Subsidiary as in effect immediately
before the beginning of the Protection Period; or

 

(iv)           If the Company or a Subsidiary has reduced in any manner which
the Executive reasonably considers important the Executive’s title, job
authorities or responsibilities immediately before the beginning of the
Protection Period.

 

The Executive shall exercise his right to terminate his employment for Good
Reason by giving the Company a written notice of termination specifying in
reasonable detail the circumstances constituting such Good Reason. However, the
Company shall have thirty (30) days to “cure” such that the circumstances
constituting such Good Reason are eliminated. The Executive’s employment shall
terminate at the end of such thirty (30)-day period only if the Company has
failed to cure such circumstances constituting the Good Reason.

 

A termination of employment by the Executive within a Protection Period shall be
for Good Reason if one of the occurrences specified in this subsection (d) shall
have occurred (and subject to the cure provision of the immediately preceding
paragraph), notwithstanding that the Executive may have other reasons for
terminating employment, including employment by another employer which the
Executive desires to accept.

 

(e)                            Transfers; Sale of Subsidiary.  A transfer of
employment from the Company to a Subsidiary, from a Subsidiary to the Company,
or between Subsidiaries (including in each case without limitation a transfer
due to merger or other consolidation) shall not be considered a termination of
employment for purposes of this Agreement. If the Company’s ownership of a
corporation is reduced so as to cause such corporation to cease to be a
“Subsidiary” as defined in Section 1.1(b) of this Agreement and the Executive
continues in employment with such corporation, the Executive shall not be
considered to have terminated employment for purposes of this Agreement and the
Executive shall have no right to any benefits pursuant to Article 3 unless (a) a
Change in Control occurred prior to such reduction in ownership and (b) the
Executive’s employment terminates within the Protection Period beginning on the
date of such Change in Control under circumstances that would have entitled the
Executive to benefits if such corporation were still a Subsidiary.

 

Article 3.  Benefits Upon Termination Within Protection Period

 

3.1                         If, within a Protection Period, the Executive’s
employment by the Company or a Subsidiary shall terminate other than because of
his death, because of a Disability, by the Company for Cause, or by the
Executive other than for Good Reason, if, no later than sixty (60) days after
the date the Executive’s employment by the Company or a Subsidiary shall
terminate, the Executive signs a general release in a form acceptable to the
Company that releases the Company from any and all claims that the Executive may
have, and the Executive affirmatively agrees not to violate the provisions of
Article 6 (a “General Release”), and such General Release is not revoked by the
Executive and becomes effective, the Executive shall be entitled to the benefits
provided for below:

 

5

--------------------------------------------------------------------------------


 

(a)                           The Company or a Subsidiary shall pay to the
Executive through the date of the Executive’s termination of employment base
salary at the rate then in effect, together with salary in lieu of vacation
accrued and unused to the date on which Executive’s employment terminates, and
all other benefits due to Executive through the date of Executive’s termination
of employment, in accordance with the standard payroll and other practices of
the Company or Subsidiary.

 

(b)                           The Company or Subsidiary shall also pay to the
Executive the amount equal to the target annual bonus established for the
Executive under the Company’s Annual Incentive Plan or a similar bonus plan of a
Subsidiary (or a successor to any such bonus plan) for the fiscal year in which
the Executive’s termination of employment occurs, reduced pro rata for that
portion of the fiscal year not completed as of the date of the Executive’s
termination of employment.

 

(c)                            The Company or a Subsidiary shall pay the
Executive as a severance payment an amount equal to three (3) times the sum of
(A) his highest base salary in effect during any period of twelve (12)
consecutive months within the thirty-six (36) months immediately preceding his
date of termination of employment; and (B) the target annual bonus established
for the Executive under the Company’s Annual Incentive Plan or a similar bonus
plan of a Subsidiary (or a successor to any such bonus plan) for the fiscal year
in which the Executive’s termination of employment occurs. However, if the
Executive is at least sixty-two (62) years of age as of the date of his
termination of employment, the Committee shall have the discretion to
alternatively provide the Executive a severance payment prorated for the number
of full months until the Executive attains age sixty-five (65).

 

(d)                       All other rights and benefits that the Executive is
vested in, pursuant to other plans and programs of the Company.

 

The Executive shall be entitled to all payments and benefits provided for by or
pursuant to this Section 3.1 whether or not he seeks or obtains other
employment, except as otherwise specifically provided in this Section 3.1.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
the Executive would receive pursuant to a Change of Control or otherwise (each a
“Payment” and collectively the “Payments”) could constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), then the Company shall reduce the Payments so
that the maximum amount of the Payments shall be One Dollar ($1.00) less than
the amount that would cause the Payments to be subject to the excise tax imposed
by Section 4999 of the Code.

 

Article 4.  Benefits Upon Termination Outside of Protection Period

 

4.1                         If, outside of a Protection Period, the Executive’s
employment by the Company or a Subsidiary shall be terminated by the Company
without Cause, if, no later than sixty (60) days after the date of the
Executive’s termination of employment, the Executive signs a General Release,
and such General Release is not revoked by the Executive and becomes effective,
the Executive shall be entitled to the benefits provided for below:

 

6

--------------------------------------------------------------------------------


 

(a)                           The Company or a Subsidiary shall pay to the
Executive through the date of the Executive’s termination of employment base
salary at the rate then in effect, together with salary in lieu of vacation
accrued and unused to the date on which Executive’s employment terminates, and
all other benefits due to Executive through the date of Executive’s termination
of employment, in accordance with the standard payroll and other practices of
the Company or Subsidiary.

 

(b)                           The Company or Subsidiary shall also pay to the
Executive as a severance payment an amount equal to one (1) times his base
salary in effect on the date of his date of termination of employment.

 

Article 5.  Benefits Payment Schedule

 

5.1                         Payment Schedule. Payments due to the Executive
pursuant to Article 3 or Article 4 shall be paid as follows:

 

(a)                           If the Executive is not a “Specified Employee” (as
that term is defined and determined under IRC Section 409A) or if the Executive
is a Specified Employee, then only with respect to payments provided in
Section 3.1 or 4.1 that are not deferred compensation subject to IRC
Section 409A, payments shall be made or commence as soon as administratively
practicable, but in no event later than March 15 of the calendar year after the
calendar year of the Executive’s date of Separation from Service (as defined
under IRC Section 409A) and, with respect to payments that are deferred
compensation subject to IRC Section 409A, no later than ninety (90) days after
the date of the Executive’s Separation from Service; provided, however, that, in
the case of a payment that is deferred compensation, if the ninety (90) day
period following the Executive’s Separation from Service during which the
payment is to be made or commence overlaps the end of a calendar year, such
payment shall be made in the second calendar year; and

 

(b)                           If the Executive is a Specified Employee, for
payments that are deferred compensation subject to IRC Section 409A, payments
shall be made or commence on the first day of the seventh month following the
Executive’s date of Separation from Service.

 

All amounts and benefits payable hereunder shall be reduced by any and all
required or authorized withholding and deductions.

 

Notwithstanding the above, the Company’s obligation to pay severance amounts due
to the Executive pursuant to Article 3 or Article 4, to the extent not already
paid, shall cease immediately and such payments will be forfeited, if the
Executive violates any condition described in Sections 6.1, 6.2, 6.3 or 6.4,
after his termination of employment. To the extent already paid, should the
Executive violate any condition described in Sections 6.1, 6.2, 6.3 or 6.4,
after his termination of employment, the severance amounts provided hereunder
shall be repaid in their entirety by the Executive to the Company, and all
rights to such payments shall be forfeited.

 

Article 6.  Restrictive Covenants

 

The Executive acknowledges and agrees that he is agreeing to comply with the
restrictive covenants in this Article 6 as a term and condition of, and in
consideration for, his promotion to Senior Vice President, Strategy and Global
Business Development and the increased compensation and other benefits set forth
in his letter agreement dated September 30, 2015.

 

7

--------------------------------------------------------------------------------


 

6.1                         Confidentiality.  The Company has advised the
Executive and the Executive acknowledges that it is the policy of the Company to
maintain as secret and confidential all Protected Information (as defined
below), and that Protected Information has been and will be developed at
substantial cost and effort to the Company. The Executive shall not at any time,
directly or indirectly, divulge, furnish or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of Executive’s employment), nor use in any manner, either
during the Executive’s employment period or after the termination, for any
reason, any Protected Information, or cause any such information of the Company
or its Subsidiaries to enter the public domain. For purposes of this Agreement,
“Protected Information” means trade secrets, confidential and proprietary
business information of the Company or its Subsidiaries, and any other
information of the Company, including but not limited to, software, records,
manuals, books, forms, documents, notes, letters, reports, data, tables,
compositions, articles, devices, apparatus, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services which may be developed from time to time by the Company, its
Subsidiaries and its agents or employees, including the Executive; provided,
however that information that is in the public domain (other than as a result of
a breach of this Agreement), approved for release by the Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with the Company, is not Protected Information.

 

6.2                         Nonsolicitation.  During the term of this Agreement
and for a period after the Executive’s date of termination of employment equal
to (i) thirty-six (36) months if the Executive’s employment by the Company or a
Subsidiary is terminated within a Protection Period or (ii) twelve (12) months
if the Executive’s employment by the Company or a Subsidiary is terminated
outside of a Protection Period, the Executive shall not, directly or indirectly,
other than on behalf of the Company or its Subsidiaries:

 

(A)                               Induce or assist in the inducement of any
individual away from the Company’s or any of its Subsidiaries’ employ or from
the faithful discharge of such individual’s contractual and fiduciary
obligations to serve the Company’s or any of its Subsidiaries’ interests with
undivided loyalty; or

 

(B)                               Induce or assist in the inducement of any
individual or entity that provides services to the Company or any of its
Subsidiaries to reduce any such services provided to, or to terminate their
relationship with the Company or any of its Subsidiaries.

 

6.3                         Noncompetition.  The Executive expressly
acknowledges that the Company and its Subsidiaries market and sell products
globally, and given the Executive’s substantial experience and expertise in the
industry including his significant exposure, access to, and participation in the
development of the Company’s and its Subsidiaries’ strategy, marketing,
intellectual property and confidential and proprietary information, his business
affiliation with any individual or entity that sells or develops products
similar to, or that may serve as a substitute for, the Company’s or any of its
Subsidiaries’ products, would cause substantial and irreparable harm to the
Company’s, and/or its Subsidiaries’ business.  Accordingly, the Executive agrees
that during his employment with the Company or any of its Subsidiaries, and for
a period after the termination of his employment with the Company and its
Subsidiaries equal to (i) thirty-six (36) months if the Executive’s employment
by the Company or a Subsidiary is terminated within a Protection Period or
(ii) twelve (12) months

 

8

--------------------------------------------------------------------------------


 

if the Executive’s employment by the Company or a Subsidiary is terminated
outside of a Protection Period, the Executive shall not, directly or indirectly,
other than on behalf of the Company or its Subsidiaries, participate or become
involved as an owner, partner, member, director, officer, employee, or
consultant, or otherwise enter into any business relationship, with any
individual or entity anywhere in the world that develops, produces,
manufactures, sells, or distributes starch, corn, rice, potato, stevia,
strawberry and other agricultural raw materials, oils, sweeteners, starches,
concentrates, essences or other products produced by the Company or any of its
Subsidiaries or that could be used as a substitute for such products including,
but not limited to, Tapioca, Manioc, Yucca or Potato starches; Dextrose,
Stevia-based or other high intensity sweeteners, Glucose, Polyols, HFCS, High
Meltose syrup, texturants, and Maltodextrin sweeteners; Prebiotics; Omega-3;
seed development, emulsifiers, encapsulants, non-synthetic green products, Plant
derived calcium and minerals; Inulin fibers; Resins used in adhesives and
fragrances; Corn oil; Gluten protein; and Caramel Color, fruit concentrates,
fruit purees, fruit essences or formulated fruit products, vegetable
concentrates, vegetable purees, vegetable essences or formulated vegetable
products, and specifically including but not limited to the following entities
that manufacture such or similar products:  ADM, Cargill, Bunge, Roquette, and
Tate & Lyle.

 

6.4                         Ownership.  The Executive agrees that all
inventions, copyrightable material, business and/or technical information,
marketing plans, customer lists, and trade secrets which arise out of the
performance of this Agreement are the property of the Company.  The Executive
has been notified by the Company, and understands, that the foregoing provisions
of Section 6.4 do not apply to an invention for which no equipment, supplies,
facilities or trade secret information of the Company or any of its affiliates
was used and which was developed entirely on his own time, unless:  (a) the
invention relates (i) to the business of the Company or any of its affiliates or
(ii) to the Company’s or any of its affiliates’ actual or demonstrably
anticipated research and development, or (b) the invention results from any work
performed by him for the Company or any of its affiliates.

 

6.5                         Injunctive Relief.   The Executive acknowledges and
agrees that the covenants contained in this Article 6 are reasonable in scope
and duration, and are necessary to protect the Company’s, and its Subsidiaries’
legitimate business interests.  Without limiting the rights of the Company
and/or its Subsidiaries to pursue any other legal and/or equitable remedies
available to them for any breach by the Executive of the covenants contained in
this Article 6, the Executive acknowledges that a breach of those covenants
would cause a loss to the Company and/or its Subsidiaries for which it could not
reasonably or adequately be compensated by damages in an action at law, that
remedies other than injunctive relief could not fully compensate the Company
and/or its Subsidiaries for a breach of those covenants and that, accordingly,
the Company and/or its Subsidiaries shall be entitled to seek injunctive relief
to prevent any breach or continuing breaches of the Executive’s covenants as set
forth in this Article 6.  It is the intention of the parties that if, in any
action before any court empowered to enforce such covenants, any term,
restriction, covenant, or promise is found to be unenforceable, then such term,
restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court.

 

Article 7.  No Other Severance Benefits; Right to Other Plan Benefits

 

The Executive hereby covenants and agrees that all the amounts he may be
entitled to in the event of termination of the Executive’s employment under
circumstances entitling the Executive to benefits hereunder, shall be offset by
any and all other amounts due to him from the Company or any Subsidiary for
dismissal without cause, including, without limitation, any severance payments
due in

 

9

--------------------------------------------------------------------------------


 

accordance with any applicable statute or statutes. Thus, any amounts that are
paid to the Executive as a consequence of the change in control of the Company
are not cumulative with other severance payments due to the Executive and shall
be reduced by any local termination payments that may be due to him from the
Company or any Subsidiary.  The Executive shall not be entitled to any other
severance benefits except those provided by or pursuant to this Agreement, and
the Executive hereby waives any claim against the Company or any of its
Subsidiaries or affiliates for any additional severance benefits to which he
might otherwise be entitled, including under any plan, program, policy or
arrangement maintained by the Company or any of its Subsidiaries or affiliates. 
Except as provided in this Article 7, nothing in this Agreement shall be
construed as limiting in any way any rights or benefits that the Executive may
have pursuant to the terms of any other plan, program, policy or arrangement
maintained by the Company or any of its Subsidiaries or affiliates.

 

Article 8.  Entire Agreement

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter contained herein and supersedes all prior or contemporaneous
negotiations, understandings or agreements between the parties or between the
Executive and the Company or any of its Subsidiaries, whether written or oral,
with respect to such subject matter, provided that (a) nothing herein shall
limit or otherwise affect Sections 2-13 of the Confidentiality and Non-Compete
Agreement dated February 1, 2014 between the Executive and Ingredion Germany
GmbH (the “Ingredion Germany Agreement”) or Sections 7-10 of the Managing
Director Service Agreement between the Executive and Ingredion Germany GmbH
effective February 1, 2014, in each case, which sections shall continue in full
force and effect in accordance with their respective terms, (b) notwithstanding
any other language in this Agreement, this Agreement does not supersede or
preclude the enforceability of any restrictive covenant provision contained in
any prior or contemporaneous agreement entered into by the Executive with the
Company or any of its affiliates, and (c) no prior or contemporaneous
restrictive covenant obligation you have to the Company or any of its affiliates
supersedes or precludes the enforceability of any provision contained in this
Agreement.  The Executive hereby acknowledges and agree that he is not entitled
to any severance payment or other similar benefits under Section 6(B) of the
Ingredion Germany Agreement or otherwise as a result of his transfer of
employment to the Company).

 

Article 9.  Termination and Amendment; Successors; Binding Agreement

 

9.1                         This Agreement shall terminate on the close of
business on the date preceding the one-year anniversary of the date of this
Agreement; provided, however, that commencing on the annual anniversary of the
date of this Agreement and each anniversary of the date of this Agreement
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless at least six (6) months prior to such anniversary date,
the Company or the Executive shall have given notice to the other party, in
accordance with Article 10, that this Agreement shall not be extended. This
Agreement may be amended only by an instrument in writing signed by the Company
and the Executive consistent with Article 10 hereof. Subject to Section 5.1, the
Company expressly acknowledges that, during the term of this Agreement, the
Executive shall have a binding and irrevocable right to the benefits set forth
hereunder in the event of his termination of employment during a Protection
Period to the extent provided in Section 2.1. Any purported amendment or
termination of this Agreement by the Company, other than pursuant to the terms
of this Section 9.1, shall be ineffective, and the Executive shall not lose any
right hereunder by failing to contest such a purported amendment or termination.

 

10

--------------------------------------------------------------------------------


 

9.2                         This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and shall be enforceable by, the
Executive and the Executive’s legal representatives. If the Executive should die
while any amounts remain payable to him hereunder, all such amounts shall be
paid to his designated beneficiary or, if there be no such beneficiary, to his
estate.

 

9.3                         The Company expressly acknowledges and agrees that
the Executive shall have a contractual right to the benefits provided hereunder,
and the Company expressly waives any ability, if possible, to deny liability for
any breach of its contractual commitment hereunder upon the grounds of lack of
consideration, accord and satisfaction or any other defense. If any dispute
arises after a Change in Control as to whether the Executive is entitled to
benefits under this Agreement, there shall be a presumption that the Executive
is entitled to such benefits and the burden of proving otherwise shall be on the
Company.

 

9.4                         Subject to Section 5.1, the Company’s obligation to
provide the benefits set forth in this Agreement shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, or other right which the
Company or any Subsidiary may have against the Executive or anyone else, except
as expressly set forth in this Agreement. All amounts payable by the Company
hereunder shall be paid without notice or demand. Subject to Section 5.1 each
and every payment made hereunder by the Company or any Subsidiary shall be
final, and neither the Company nor any Subsidiary will seek to recover all or
any portion of such payment from the Executive or from whomsoever may be
entitled thereto, for any reason whatsoever.

 

9.5  As used in this Agreement, “Company” shall mean the Company hereinbefore
defined and any successor which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

11

--------------------------------------------------------------------------------


 

Article 10.  Notice

 

All notices of termination and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or mailed by United States registered mail, return receipt
requested, addressed as follows:

 

If to the Executive:

 

 

Martin Sonntag

 

 

 

 

 

 

 

 

If to the Company:

 

Ingredion Incorporated

5 Westbrook Corporate Center

Westchester, IL 60154

Attention: Senior Vice President — Human Resources

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

 

Article 11.  Miscellaneous

 

No provision of this Agreement may be waived or modified unless such waiver or
modification is in writing and signed by the Executive and the Company’s Chief
Executive Officer or such other officer as may be designated by the Board. No
waiver by either party of any breach by the other party of, or compliance with,
any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois, without regard to its principles of
conflict of laws, and by applicable laws of the United States.  Nothing in this
Agreement changes the at-will status of the Executive’s employment (except with
respect to such notice requirements expressly set forth in Section 2.1(c) and
(d) hereof).

 

Article 12.  Validity

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, which shall remain
in full force and effect.

 

Article 13.  Legal Expenses; Dispute Resolution; Arbitration; Pre-Judgment
Interest

 

13.1                  The Company shall promptly pay all legal fees and related
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit under this Agreement (including all fees and expenses, if any, incurred
in seeking advice in connection therewith).

 

13.2                  If any dispute or controversy arises under or in
connection with this Agreement, including without limitation any claim under any
Federal, state or local law, rule, decision or order relating to employment or
the fact or manner of its termination, the Company and the Executive shall
attempt to resolve such dispute or controversy through good faith negotiations.

 

13.3                  If such parties fail to resolve such dispute or
controversy within ninety days, such dispute or controversy shall, if the
Executive so elects, be settled by arbitration, conducted before a panel of

 

12

--------------------------------------------------------------------------------


 

three arbitrators in Chicago, Illinois in accordance with the applicable
rules and procedures of the Center for Public Resources then in effect. Judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction. Such arbitration shall be final and binding on the parties. Costs
of any arbitration, including, without limitation, reasonable attorneys’ fees of
both parties, shall be borne by the Company.

 

13.4                  If such parties fail to resolve such dispute or
controversy within ninety days and the Executive does not elect arbitration,
legal proceedings may be instituted, in which event the Company shall be
required to pay the Executive’s legal fees and related expenses to the extent
set forth in Section 13.1 above.

 

13.5                  Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts due the Executive
under this Agreement and all benefits to which the Executive is entitled,
including medical and life insurance benefits, other than those specifically at
issue in the arbitration or court proceeding and excluding long term disability
benefits.

 

13.6                  If the Executive is awarded amounts pursuant to
arbitration or court proceeding, the Company shall also pay pre-judgment
interest on such amounts calculated at the Prime Rate (as defined below) in
effect on the date of such payment. For purposes of this Agreement, the term
“Prime Rate” shall mean the prime rate as published in the Wall Street Journal
Midwest edition showing such rate in effect as of the first business day of each
calendar quarter.

 

* * * * *

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

/s/ Martin Sonntag

 

Martin Sonntag

 

 

 

Ingredion Incorporated

 

 

 

 

 

By:

/s/ Diane J. Frisch

 

 

Diane J. Frisch, Senior Vice President, Human Resources

 

13

--------------------------------------------------------------------------------